DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Pages 9-12 of Remarks, filed 07/20/2022, with respect to the rejection(s) of claim(s) 1, 13 and 17 under §102 and §103 have been fully considered and are persuasive.  Therefore, the rejections of all claims have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang (US 20210158151 A1).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akman (US 20210160153 A1), hereafter A1, in view of Wang (US 20210158151 A1), hereafter W1.
Regarding Claim 1, A1 discloses the below limitation:	allocating(A1 Par 34 discloses re-allocating (which is analogous to allocating) slice resources);	determining(Par 39 SLAs may be defined in terms of performance requirements such as throughput, energy efficiency, latency and reliability);	receivingnetwork slice (Fig 7 block 602 collect slice KPIs from all gNodeBs serving the TA at time T; see also Par 9);	determining(Fig 7 block 604 TA's all slice SLAs met? No; see also Par 9); and	in response to determining that the goal is not being met, adjusting(Fig 7 block 618 SAF re-optimizes slice parameters among flows; see also Par 9).
A1 does not disclose the below limitation:	allocating, by a base station of a telecommunication network, radio resources of the base station to a network slice;
In the same field of endeavor of network slice management, W1 does disclose the below limitation:	allocating, by a base station of a telecommunication network, radio resources of the base station to a network slice (W1 Par 170 discloses a network slice manager implemented by a base station that determines a configuration (i.e. resource allocation) of a DNN (i.e. a service offered by a slice) that is directed to meet certain requirements (i.e. goals));
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of A1 regarding slice management based on input factors with implementing the slice manager at a base station as taught by W1. Examiner concedes that the SAF (i.e. slice manager) of A1 is implemented in a device separate from a base station and does not directly read on the instant claims. However, if a device that “interfaces and controls base stations” can perform certain functions, then it would be obvious to a POSITA that the base station itself could also perform those same functions. Therefore, it would be obvious that the steps of slice management described in A1 could be performed at a slice manager implemented at a base station, for example the slice manager of W1. The suggestion/motivation to do so would have been to perform slice management at a base station in light of measured KPIs in order to ensure that slices maintain a high quality of service, or meet some other goal as defined by Service Level Agreements (SLAs). Therefore, it would have been obvious to combine A1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, A1 and W1 disclose the limitations of Claim 1.
A1 further discloses the below limitation:	wherein the adjusting comprises reallocating a portion of spectrum from a second network slice to the network slice (A1 Par 9 re-allocate slice resources associated with any of the plurality of slices to compute a new slice configuration parameter for the first slice).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of A1 and W1, to combine the aforementioned method with adjusting the resources assigned to a slice based on gathered metrics, as disclosed in A1. Increasing the amount of the spectrum a slice can operate on may reduce latency and increase throughput. Assigning more resources to a slice in response to detected performance prevents and/or corrects bad performance at the slice. Therefore, it would have been obvious to combine A1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, A1 and W1 disclose the limitations of Claim 1.
A1 does not disclose the below limitation:	wherein the adjusting comprises changing a subcarrier spacing associated with a portion of spectrum allocated to the network slice.
W1 does disclose the below limitation:	wherein the adjusting comprises changing a subcarrier spacing associated with a portion of spectrum allocated to the network slice (W1 Par 62 when a frequency resource is adjusted, the subcarrier spacing may be adjusted).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of A1 and W1, to combine the aforementioned method with adjusting subcarrier spacing when adjusting the resources assigned to a slice, as disclosed in W1. Subcarrier spacing may have an effect on performance, and as such adjusting the subcarrier spacing may remedy bad performance at the slice. Therefore, it would have been obvious to combine A1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, A1 and W1 disclose the limitations of Claim 1.
A1 further discloses the below limitation:	wherein the goal is associated with at least one of: latency, throughput, reliability, or security (A1 Par 39 SLAs may be defined in terms of performance requirements such as throughput, energy efficiency, latency and reliability).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of A1 and W1, to combine the aforementioned method with monitoring latency, throughput and reliability of a slice as disclosed in A1. Monitoring slice performance in terms of latency, throughput, and/or reliability allows dynamic adjustment of resources in response to real-time slice performance. Further, assigning resources according to actual performance of a slice increases efficiency of resource utilization. Therefore, it would have been obvious to combine A1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, A1 and W1 disclose the limitations of Claim 1.
A1 further discloses the below limitation:	wherein the radio resources of the base station includes one or more portions of one or more spectrum bands (A1 Par 39 SAF assigns bandwidth parts).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of A1 and W1, to combine the aforementioned method with assigning bandwidth parts (BWP) to slices as disclosed in A1. BWPs are discrete chunks of the available bandwidth that can be assigned to devices and/or processes. Using BWPs makes it easy to reassign parts of the bandwidth, as the band is already divided into discrete parts that can be easily assigned. Therefore, it would have been obvious to combine A1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, A1 and W1 disclose the limitations of Claim 1.
A1 further discloses the below limitation:	wherein the one or more input factors includes a service level agreement (SLA) associated with the network slice, and the base station determines the goal based on the SLA (A1 Fig 7 block 604 TA's all slice SLAs met?).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of A1 and W1, to combine the aforementioned method with usage of SLAs to represent expected performance of a slice, as disclosed in A1. SLAs are used in the art to represent expected performance of a network device or service. Their usage herein to represent expected slice performance is a typical method of usage in the art, and as such doesn’t significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine A1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, A1 and W1 disclose the limitations of Claim 1.
A1 does not disclose the below limitation:	wherein the one or more input factors includes one or more of: radio access network loading information, core network loading information, transport information, latency information, quality of service information, an application identifier, radio condition information, user experience information, a user equipment route selection policy, supported radio technology data, or security level information.
W1 does disclose the below limitation:	wherein the one or more input factors includes one or more of: radio access network loading information, core network loading information, transport information, latency information, quality of service information, an application identifier, radio condition information, user experience information, a user equipment route selection policy, supported radio technology data, or security level information (W1 Par 149 service requests include mobility information, reliability level information, security level information, etc.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of A1 and W1, to combine the aforementioned method with receiving at least information relating to reliability (i.e. latency and QoS) or security level, as disclosed in W1. Different service requests may have different requirements, and as such a method directed to fulfilling these requests should consider the requested information. The information described here is of the type that is routinely included in service requests in the art. Therefore, it would have been obvious to combine A1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, A1 and W1 disclose the limitations of Claim 1.
A1 further discloses the below limitation:	wherein the base station receives the one or more input factors from at least one of: one or more network functions of a core network, or a user equipment connected to the base station (A1 Par 32 Network KPIs are defined on an end-to-end basis including both the RAN and core network segments; Par 42 KPIs are collected in-band or out-of-band methods from gNodeBs at layers 1, 2 and 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of A1 and W1, to combine the aforementioned method with receiving information related to slice performance from the core network and/or a UE as disclosed in A1. A1 discloses receiving KPIs from both gNBs (i.e. from a UE connected to the base stations) and from the core network. Collecting KPIs from both ends of the network increases the accuracy of the information. Therefore, it would have been obvious to combine A1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, A1 and W1 disclose the limitations of Claim 1.
A1 further discloses the below limitation:	generating, by the base station using a machine learning model, a configuration based on the one or more input factors, wherein the machine learning model predicts that the configuration will result in meeting the goal associated with the network slice (A1 Par 60 SAF may compute resource distribution configuration for each slice using a machine learning techniques such as Deep Learning); and	adjusting, by the base station, the radio resources allocated to the network slice based on the configuration (Par 9 SAF re-allocates slice resources associated with any of the plurality of slices to compute a new slice configuration parameter for the first slice).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of A1 and W1, to combine the aforementioned method with generating (re-)configuration information for a slice via machine learning, as disclosed in A1. Machine learning can take in a large number of input variables and quickly decide on an appropriate configuration in response to network conditions. The instant invention is directed to real-time reconfiguration of slice resource allocation, and machine learning is a common way to deal with real-time applications such as this. Therefore, it would have been obvious to combine A1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, A1 and W1 disclose the limitations of Claim 1.
A1 further discloses the below limitation:	further comprising changing, by the base station, one or more radio technologies used by one or more of the base station or a user equipment in association with the network slice based on the one or more input factors (A1 Par 39 PRB utilization, link adaptation scheme controls, MCS levels and TB sizes are exemplary configurable parameters of a slice … and can be adjusted with DRX configuration).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of A1 and W1, to combine the aforementioned method with changing a type of radio technology used at the base station, as disclosed in A1. A1 discloses, for example, using a DRX configuration message to configure a link adaptation scheme, which is a type of radio technology. Reconfiguring the radio technology used to support communication between a UE and the network can also improve slice performance. Therefore, it would have been obvious to combine A1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, A1 discloses the below limitation:	one or more processors; memory storing computer-executable instructions that, when executed by the one or more processors (A1 Par 44 processor(s) and non-transitory computer readable media), cause the one or more processors to perform operations comprising:	allocating radio resources of the base station to a network slice (Par 34 discloses re-allocating (which is analogous to allocating) slice resources);	determining a goal associated with the network slice (Par 39 SLAs may be defined in terms of performance requirements such as throughput, energy efficiency, latency and reliability);	receiving one or more input factors associated with the network slice (Fig 7 block 602 collect slice KPIs from all gNodeBs serving the TA at time T; see also Par 9);	determining, based on the one or more input factors, that the goal is not being met (Fig 7 block 604 TA's all slice SLAs met? No; see also Par 9); and	in response to determining that the goal is not being met, adjusting the radio resources allocated to the network slice (Fig 7 block 618 SAF re-optimizes slice parameters among flows; see also Par 9).
A1 does not disclose the below limitation:	A base station of a telecommunication network, comprising:	allocating radio resources of the base station to a network slice;
In the same field of endeavor of network slice management, W1 does disclose the below limitation:	A base station of a telecommunication network, comprising:	allocating radio resources of the base station to a network slice (W1 Par 170 discloses a network slice manager implemented by the base station that determines a configuration (i.e. resource allocation) of a DNN (i.e. a service offered by a slice) that is directed to meet certain requirements (i.e. goals));
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of A1 regarding slice management based on input factors with implementing the slice manager at a base station as taught by W1. Examiner concedes that the SAF (i.e. slice manager) of A1 is implemented in a device separate from a base station and does not directly read on the instant claims. However, if a device that “interfaces and controls base stations” can perform certain functions, then it would be obvious to a POSITA that the base station itself could also perform those same functions. Therefore, it would be obvious that the steps of slice management described in A1 could be performed at a slice manager implemented at a base station, for example the slice manager of W1. The suggestion/motivation to do so would have been to perform slice management at a base station in light of measured KPIs in order to ensure that slices maintain a high quality of service, or meet some other goal as defined by Service Level Agreements (SLAs). Therefore, it would have been obvious to combine A1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, A1 and W1 disclose the limitations of Claim 13.
A1 further discloses the below limitation:	wherein the adjusting comprises reallocating a portion of spectrum from a second network slice to the network slice (A1 Par 9 re-allocate slice resources associated with any of the plurality of slices to compute a new slice configuration parameter for the first slice).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of A1 and W1, to combine the aforementioned base station with adjusting the resources assigned to a slice based on gathered metrics, as disclosed in A1. Increasing the amount of the spectrum a slice can operate on may reduce latency and increase throughput. Assigning more resources to a slice in response to detected performance prevents and/or corrects bad performance at the slice. Therefore, it would have been obvious to combine A1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, A1 and W1 disclose the limitations of Claim 13.
A1 further discloses the below limitation:	wherein the goal is associated with at least one of: latency, throughput, reliability, or security (A1 Par 39 SLAs may be defined in terms of performance requirements such as throughput, energy efficiency, latency and reliability).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of A1 and W1, to combine the aforementioned base station with monitoring latency, throughput and reliability of a slice as disclosed in A1. Monitoring slice performance in terms of latency, throughput, and/or reliability allows dynamic adjustment of resources in response to real-time slice performance. Further, assigning resources according to actual performance of a slice increases efficiency of resource utilization. Therefore, it would have been obvious to combine A1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, A1 and W1 disclose the limitations of Claim 13.
A1 further discloses the below limitation:	wherein the one or more input factors are received from one or more of: network functions of a core network, or a user equipment connected to the base station (A1 Par 32 Network KPIs are defined on an end-to-end basis including both the RAN and core network segments; Par 42 KPIs are collected in-band or out-of-band methods from gNodeBs at layers 1, 2 and 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of A1 and W1, to combine the aforementioned base station with receiving information related to slice performance from the core network and/or a UE as disclosed in A1. A1 discloses receiving KPIs from both gNBs (i.e. from a UE connected to the base stations) and from the core network. Collecting KPIs from both ends of the network increases the accuracy of the information. Therefore, it would have been obvious to combine A1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, A1 discloses the below limitation:	One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors (A1 Par 44 processor(s) and non-transitory computer readable media) (Par 34 discloses re-allocating (which is analogous to allocating) slice resources);	determining a goal associated with the network slice (Par 39 SLAs may be defined in terms of performance requirements such as throughput, energy efficiency, latency and reliability);	receiving one or more input factors associated with the network slice (Fig 7 block 602 collect slice KPIs from all gNodeBs serving the TA at time T; see also Par 9);	determining, based on the one or more input factors, that the goal is not being met (Fig 7 block 604 TA's all slice SLAs met? No; see also Par 9); and	in response to determining that the goal is not being met, adjusting the radio resources allocated to the network slice (Fig 7 block 618 SAF re-optimizes slice parameters among flows; see also Par 9).
A1 does not disclose the below limitation:	when executed by one or more processors of a base station of a telecommunication network, cause the one or more processors to perform operations comprising:	allocating radio resources of the base station to a network slice;
In the same field of endeavor of network slice management, W1 does disclose the below limitation:	when executed by one or more processors of a base station of a telecommunication network, cause the one or more processors to perform operations comprising:	allocating radio resources of the base station to a network slice (W1 Par 170 discloses a network slice manager implemented by the base station that determines a configuration (i.e. resource allocation) of a DNN (i.e. a service offered by a slice) that is directed to meet certain requirements (i.e. goals));
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of A1 regarding slice management based on input factors with implementing the slice manager at a base station as taught by W1. Examiner concedes that the SAF (i.e. slice manager) of A1 is implemented in a device separate from a base station and does not directly read on the instant claims. However, if a device that “interfaces and controls base stations” can perform certain functions, then it would be obvious to a POSITA that the base station itself could also perform those same functions. Therefore, it would be obvious that the steps of slice management described in A1 could be performed at a slice manager implemented at a base station, for example the slice manager of W1. The suggestion/motivation to do so would have been to perform slice management at a base station in light of measured KPIs in order to ensure that slices maintain a high quality of service, or meet some other goal as defined by Service Level Agreements (SLAs). Therefore, it would have been obvious to combine A1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, A1 and W1 disclose the limitations of Claim 17.
A1 further discloses the below limitation:	wherein the adjusting comprises reallocating a portion of spectrum from a second network slice to the network slice (A1 Par 9 re-allocate slice resources associated with any of the plurality of slices to compute a new slice configuration parameter for the first slice).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of A1 and W1, to combine the aforementioned instructions stored in non-transitory media with adjusting the resources assigned to a slice based on gathered metrics, as disclosed in A1. Increasing the amount of the spectrum a slice can operate on may reduce latency and increase throughput. Assigning more resources to a slice in response to detected performance prevents and/or corrects bad performance at the slice. Therefore, it would have been obvious to combine A1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, A1 and W1 disclose the limitations of Claim 17.
A1 further discloses the below limitation:	wherein the operations further comprise changing one or more radio technologies used by one or more of the base station or a user equipment in association with the network slice based on the one or more input factors (A1 Par 39 PRB utilization, link adaptation scheme controls, MCS levels and TB sizes are exemplary configurable parameters of a slice … and can be adjusted with DRX configuration).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of A1 and W1, to combine the aforementioned instructions stored in non-transitory media with changing a type of radio technology used at the base station, as disclosed in A1. A1 discloses, for example, using a DRX configuration message to configure a link adaptation scheme, which is a type of radio technology. Reconfiguring the radio technology used to support communication between a UE and the network can also improve slice performance. Therefore, it would have been obvious to combine A1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, A1 and W1 disclose the limitations of Claim 17.
A1 further discloses the below limitation:	wherein the one or more input factors are received from one or more of: network functions of a core network, or a user equipment connected to the base station (A1 Par 32 Network KPIs are defined on an end-to-end basis including both the RAN and core network segments; Par 42 KPIs are collected in-band or out-of-band methods from gNodeBs at layers 1, 2 and 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of A1 and W1, to combine the aforementioned instructions stored in non-transitory media with receiving information related to slice performance from the core network and/or a UE as disclosed in A1. A1 discloses receiving KPIs from both gNBs (i.e. from a UE connected to the base stations) and from the core network. Collecting KPIs from both ends of the network increases the accuracy of the information. Therefore, it would have been obvious to combine A1 and W1 to obtain the invention, as specified in the instant claim.

Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over A1 in view of W1 and further in view of Li (US 20180123878 A1), hereafter L1.
Regarding Claim 10, A1 and W1 disclose the limitations of Claim 1.
A1 and W1 do not disclose the below limitation:	further comprising changing, by the base station, one or more network functions associated with the network slice based on the one or more input factors.
L1 does disclose the below limitation:	further comprising changing, by the base station, one or more network functions associated with the network slice based on the one or more input factors (L1 Par 117 discloses a reconfiguration of a slice that includes requiring the instantiation of a NF (i.e. changing the NF associated with the slice)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of A1, W1 and L1, to combine the aforementioned method with changing the network function associated with the slice based upon input factors (i.e. KPIs), as disclosed in L1. Reconfiguring a slice to include a different network function may improve the performance of the slice. Network functions have different performance requirements, and the resources assigned to the slice being considered may be more appropriate to the newly instantiated network function. Therefore, it would have been obvious to combine A1, W1 and L1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, A1 and W1 disclose the limitations of Claim 1.
A1 and W1 do not disclose the below limitation:	further comprising changing, by the base station, network routing associated with the network slice based on the one or more input factors.
L1 does disclose the below limitation:	further comprising changing, by the base station, network routing associated with the network slice based on the one or more input factors (L1 Par 200 discloses updating the paths between DC nodes 35 for the slice instant).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of A1, W1 and L1, to combine the aforementioned method with updating routing between nodes associated with a slice instance as disclosed in L1. Routing between nodes may become inefficient due to network condition and thus negatively impact slice performance. Updating routing to a more efficient pathing can have positive influence on the performance of a slice by improving efficiency and throughput of a packet through the network. Therefore, it would have been obvious to combine A1, W1 and L1 to obtain the invention, as specified in the instant claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412